Citation Nr: 1330411	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  10-38 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a low back condition has been received.

2.  Entitlement to service connection for a thoracolumbar spine disability.

3.  Whether new and material evidence to reopen a claim for service connection for a stomach condition has been received.

4.  Entitlement to service connection for gastrointestinal disability, to include as secondary to medications used to treat service-connected disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a cervical spine disability.

8.  Entitlement to a rating greater than 10 percent for service-connected dermatophytosis (previously characterized as "tinea cruris/corporis"). 

9.  Entitlement to a rating greater than 10 percent for arthritis of the left knee.

10.  Entitlement to a compensable rating for instability of the left knee.

11.  Entitlement to a rating greater than 10 percent for arthritis of the right knee.

12.  Entitlement to a rating greater than 10 percent for instability of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from August 1988 to September 1993.

The RO denied claims of service connection for a "low back condition" and a "stomach condition" in a July 1994 rating decision.  Although notified of the denials, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from November 2009 and January 2010 rating decisions.  In the November 2009 rating decision, the RO declined to reopen a previously-denied claim for service connection for "arthritis of the spine/degenerative back condition" (on the basis that new and material evidence to reopen the claim had not been received).  The RO also denied a rating greater than 10 percent for tinea cruris/corporis, a compensable rating for left knee instability, a rating greater than 10 percent for left knee arthritis, a rating greater than 10 percent for residuals of right anterior cruciate ligament tear (instability), and a rating greater than 10 percent for right knee arthritis.  In December 2009, the Veteran, through his representative, filed a notice of disagreement (NOD) on all issues.

In the January 2010 rating decision, the RO declined to reopen a previously-denied claim for service connection for a "stomach condition" (on the basis that new and material evidence to reopen the claim had not been received).  The RO also denied service connection claims for hearing loss, tinnitus and cervical spine disability.  In February 2010, the Veteran filed an NOD with respect to all claims decided in the January 2010 rating decision.

In July 2010, the RO issued a statement of the case (SOC) which reflects the RO's continued denials of all claims.  The Veteran filed a timely substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) as to all issues listed on the title page in August 2010. 

In June 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing has been associated with the claims file.  Following that hearing, the Board received additional evidence from the Veteran with a waiver of initial RO consideration.  See 38 C.F.R. §§ 20.800, 20.1304 (2013). 

Regarding characterization of the matters on appeal, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the previously-denied service connection claims for a "low back condition" and a "stomach condition."  That matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board has characterized the appeal as to the back and stomach conditions as involving requests to reopen the previously-denied claims, as well as-given the Board's favorable disposition of the requests to reopen-de novo claims for service connection (as reflected on the title page)-. 

With respect to the previously denied "low back condition," the Veteran has clarified that he seeks to establish service connection the lumbar, thoracic and cervical spine.  VA's Schedule of Ratings considers the lumbar and thoracic spines as one spinal segment-thoracolumbar spine-for rating purposes, and the cervical spine as a separate spinal segment.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).  Inasmuch as the Board herein reopens the prior final decision regarding the low back condition claim, the Board has rephrased the issues on appeal to adjudicate service connection claims for the thoracolumbar and cervical spines.

With respect to the stomach condition, the record reflects diagnoses such as gastroesophageal reflux disease (GERD), hiatal hernia, esophagitis and gastritis.  As the Board reopens the prior claim of service connection for a "stomach condition," the Board has recharacterized the claim as service connection for gastrointestinal disorder(s) to more broadly encompass all diagnosed "stomach" conditions consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

With respect to the service-connected skin disability, the RO has previously characterized the claim as "tinea cruris/corporis."  The Veteran is service-connected for dermatophytosis wherever situated on the body.  See 38 C.F.R. § 4.118, Diagnostic Code 7813 (2013).  Dermatophytosis involving the body is named tinea corporis while dermatophytosis involving the inguinal area is called tinea cruris.  Id.  The medical evidence also reflects treatment for dermatophytosis involving the feet (tinea pedis).  The Board has rephrased the issue as entitlement to an increased rating for dermatophytosis to ensure that all body parts affected by the fungal infection are evaluated.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  The Veteran's Virtual VA electronic claims folder was reviewed in connection with this appeal.

The Board's decision reopening the claims for service connection for low back and stomach conditions is set forth below.  The reopened claims, along with the remaining claims on appeal, are addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that the issue of the Veteran's entitlement to a convalescence rating(s) following surgery for service-connected right knee disability in February 2012, May 2012, January 2013 and August 2013 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ)-here, the RO.  The evidence is also equivocal as to whether the Veteran is unemployed and, if so, whether he alleges that such unemployability is due to service-connected disability.  At this time, a claim of TDIU is not reasonably raised.  See generally Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (once a claimant submits evidence of medical disability, makes a claim for highest possible rating, and submits evidence of unemployability, an informal claim is raised under 38 CFR 3.155(a)).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the RO for any appropriate action. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  In a July 1994 rating decision, the RO denied the Veteran's claims for service connection for low back and stomach conditions on the basis of no current disability; although notified of the denial on November 10, 1994, the Veteran did not initiate an appeal of the decision.

3.  Evidence associated with the claims file since the July 1994 rating decision, but after the relevant appeal period, reflects current diagnoses of degenerative arthritis of the thoracolumbar spine and GERD, which cure the previous evidentiary deficits, and which, when viewed in the context of all the evidence, raises a reasonable possibility of substantiating each claim.


CONCLUSIONS OF LAW

1.  The July 1994 rating decision in which the RO denied service connection for a low back condition is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2013).

2.  As pertinent evidence received since the July 1994 denial of service connection for a low back condition is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The July 1994 rating decision in which the RO denied service connection for a stomach condition is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2013).

4.  As pertinent evidence received since the July 1994 denial of service connection for a stomach condition is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the Board's favorable dispositions of the requests to reopen the claims for service connection for a low back condition and a stomach condition, and the fact that no final decision on any claim is being made, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal being decided have been accomplished.

II.  Analysis

Under the legal authority in effect at the time of the prior denial and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection may also be presumed for certain chronic diseases, to include arthritis, which are manifested to a compensable degree within a prescribed period after service (one year for arthritis).  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In a July 1994 rating decision, the RO denied claims for service connection for disorders characterized as a low back condition and a stomach condition on the basis of no chronic disability shown.  The evidence of record at the time of the June 1994 denial included the Veteran's service treatment records (STRs) which reflect treatment for back pain in March and September 1989.  In June 1990, the Veteran incurred traumatic injury to the left shoulder/arm area.  On his August 1993 separation examination, the Veteran endorsed a history of recurrent back pain, heartburn and indigestion.  An Upper GI evaluation was interpreted as a normal study.  No chronic thoracolumbar or gastrointestinal disorder was identified.

Post service, the Veteran had a VA examination in July 1994.  At that time, he reported using baking soda for frequent indigestion.  Examination revealed no primary gastrointestinal disorder or clinical abnormality of the back.  An x-ray examination of the thoracic spine was interpreted as showing very mild-shaped scoliosis as a result of reduced height of the left side of T6 and the right side of T9 vertebral bodies.  There were no post-service medical records.

Although the Veteran was notified of the denial and his appellate rights in a November 10, 1994 letter, he did not initiate an appeal.  No additional evidence was received within one-year following notification of the denial, and no additional STRs were received at any point, warranting readjudication of the claims.  See 38 C.F.R. § 3.156(b), (c).  As such, the RO's July 1994 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran filed his requests to reopen in May 2009 (thoracolumbar spine) and December 2009 (gastrointestinal disorders).  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New evidence raises a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would trigger the Secretary's duty to provide a medical examination or opinion.  Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claims is the RO's July 1994 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since July 1994 include private and VA treatment records reflecting current diagnoses of scoliosis, multi-level intervertebral disc changes of the thoracic spine, age-indeterminate fracture of the T8 vertebral body, GERD, hiatal hernia, esophagitis and gastritis.  The Board finds the foregoing evidence is "new" in that it was not before agency decisionmakers at the time of the July 1994 final denial of the claims, and is "material" as it cures the previous evidentiary deficits of no current disability.

Moreover, the Veteran contends that his thoracolumbar spine disability results from the June 1990 traumatic injury to the left shoulder/arm area - as represented by age-indeterminate fracture of T8 discovered in 2009.  He also asserts that a gait imbalance due to service-connected knee disabilities has caused and/or aggravated his thoracolumbar spine condition, and that a falling injury in 2009 due to right knee locking caused or aggravated his thoracolumbar spine disability.  See 38 C.F.R. § 3.310 (2013) (service connection may be granted for disability proximately due to service-connected disability).

The Veteran further asserts that his GERD was first manifested in service as demonstrated a September 1993 Upper GI series or, alternatively, has been caused or aggravated as a result of non-steroidal anti-inflammatory medications (NSAIDs) used to treat service-connected disability since service.  

This new and material evidence, in the context of the in-service treatment for low back strain, the June 1990 traumatic injury to the shoulder area, the service separation reports of recurrent back pain, heartburn and indigestion, the finding of scoliosis and T8 abnormality on x-ray examination in June 1994 and the Veteran's report of self-medication for indigestion symptoms in June 1994, raises a reasonable possibility of substantiating the Veteran's claims and the evidence is sufficient to trigger the Secretary's duty to provide a medical examination or opinion under 38 C.F.R. § 3.159.  Shade, 24 Vet. App. at 118-19.  

Accordingly, under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for low back and stomach conditions are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for a low back condition has been received, to this limited extent, the appeal is granted.

As new and material evidence to reopen the claim for service connection for a stomach condition has been received, to this limited extent, the appeal is granted.


REMAND

The Board regrets any further delay in finally adjudicating the Veteran's claims, finds that additional development is needed.  

The Board is cognizant of the Veteran's January 2013 request for not obtaining additional records to prevent disruption of his recently raised claim for a convalescence rating for his right knee surgery.  The Board points out, however, that medical examinations are  necessary, and notes that a Board remand should have no effect on beginning development of his convalescence rating claim which can be separately conducted by the RO with a temporary claims folder. 

Regarding the reopened claims (now characterized as claims for thoracolumbar spine and gastrointestinal disabilities), a review of the record reflects that the RO has not considered either claim on the merits.  Under these circumstances, and to avoid any prejudice to the appellant, a remand for RO consideration of both claims on the merits, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Hickson v. Shinseki, 23 Vet. App. 394 (2010) (noting that, when a Board reopens a claim after the RO has denied reopening the same claim, the matter must generally be returned to the RO for consideration of the merits).

The Board also finds that additional RO development of both reopened claims is warranted.

As regards the thoracolumbar spine, the Board notes that the Veteran was treated for a back strain in 1989.  Within one year of service discharge, a July 1994 VA x-ray examination report was interpreted as showing a very mild-shaped scoliosis as a result of reduced height of the left side of T6 and the right side of T9 vertebral bodies.  He alleges that the current deformity of T8 results from the documented traumatic injury to the left shoulder in June 1990.  

Additionally, there is medical comment of record suggesting that the Veteran's service-connected bilateral knee disability may have resulted in a gait imbalance.  See generally Private examination report dated in August 1999; VA examination report dated September 2000.  Furthermore, the Veteran has alleged that a falling injury in 2009 was caused by a locking of his service-connected right knee disability.  See VA Form 21-4138 received in December 2009.

As such, the Board finds that an examination and a definitive medical opinion, based on full consideration of the record, and supported by clearly-stated rationale, is needed to resolve the claim for service connection on direct and secondary bases.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.310 (2013); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As for the claim for gastrointestinal disability, the Veteran's STRs reflect that he was prescribed NSAID medications such as Indocin and Motrin.  On his August 1993 separation examination, the Veteran reported symptoms of heartburn with indigestion.  However, an Upper GI series was interpreted as a normal study.  Within one year of service discharge, the Veteran reported during a July 1994 VA examination that he was self-medicating indigestion symptoms with baking soda.  More recently, a December 2009 private medical report noted that the Veteran was able to tolerate the gastrointestinal effects of Ibuprofen as long as he took a proton pump inhibitor (PPI) medication.

As such, the Board finds that an examination and a definitive medical opinion, based on full consideration of the record, and supported by clearly-stated rationale, is needed to resolve the claim for service connection on direct and secondary bases.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.310 (2013); McLendon, 20 Vet. App. at 81.

The Board's review of the record also reveals bases for further development of the remaining claims on appeal. 

The Veteran has reported current symptoms of decreased hearing acuity and tinnitus which he alleges results from hazardous noise exposure in service.  He is competent to describe these symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (noting that a lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced)).

In addition, the Veteran's Department of Defense Form 214 reflects a military occupational specialty as a Fighting Vehicle Infantryman.  An October 1990 reference audiogram notes that the Veteran was routinely exposed to hazardous noise.

VA recognizes that chronic exposure to excessive noise is a causal factor in the development of sensorineural hearing loss, and that sensorineural hearing loss is the most common cause of tinnitus.  See Veterans' Benefits Administration (VBA) Training Letter 10-02 (March 18, 2010).  

Given the Veteran's current report of decreased hearing acuity and tinnitus in light of his military history of exposure to hazardous noise, the Board finds that an examination and a definitive medical opinion, based on full consideration of the record, and supported by clearly-stated rationale, is needed to resolve the claims for service connection.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.310; McLendon, 20 Vet. App. at 81.

The Veteran also seeks to establish his entitlement to service connection for a cervical spine disability.  He claims that the current degenerative changes of the cervical spine demonstrated by radiology reports results from a traumatic injury to the left shoulder region in June 1990.  The Board finds that an examination and a definitive medical opinion, based on full consideration of the record, and supported by clearly-stated rationale, is needed to resolve the claims for service connection.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.310; McLendon, 20 Vet. App. at 81.

As discussed below, the record reflects that there may be outstanding VA treatment records before and after the appeal period in question which could be potentially relevant to the increased rating claim for dermatophytosis.  The Board, therefore, must defer adjudicating this claim.  As the Veteran's dermatophytosis has been shown to have periods of remission and exacerbation, and the Veteran reports residual scarring which has not been evaluated, the Board will also direct additional examination which takes into consideration a historical review of the Veteran's dermatophytosis disability and evaluates any residual scarring.  38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

The Veteran seeks increased ratings for his service-connected bilateral knee disabilities.  He has generally alleged that his VA examination reports have been inadequate for rating purposes.  He last underwent VA examination in December 2010.

The Veteran has recently submitted evidence reflecting that he underwent right knee arthroscopy with partial medial meniscectomy in May 2012.  The Veteran underwent an MRI examination of the left knee in May 2012 presumably due to complaint of worsening disability.  Given the evidence reflecting a potential increased severity of bilateral knee disability since the December 2010 VA examination, the Board finds that more contemporaneous medical findings are needed to evaluate the Veteran's service-connected bilateral knee disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green, 1 Vet. App. at 124; Caffrey, 6 Vet. App. 377, 381 (1994). 

The Veteran is hereby advised that failure to report for any  scheduled examinations, without good cause, may result in a denial of his claims.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examinations, to ensure that all due process requirements are met, and that the record before the examiner and the RO is complete, the RO should obtain and associate with the claims file all outstanding, pertinent records. 

Regarding VA records, the claims file reflects that the Veteran has received treatment at the VA Medical Center (VAMC) in Providence, Rhode Island, the Brockton VA Hospital (VAH)  and the Hyannis, Massachusetts Outpatient Treatment Clinic (OPC).  The Veteran reported receiving VA treatment in 1990.  See Private medical record dated June 4, 1997).  However, the first available VA treatment record is dated June 2009.  The RO last associated VA clinic records on April 4, 2011.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain all VA clinic records since the Veteran's discharge to June 2009, and since April 4, 2011.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records, and/or any statements or documents to support his claims.

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Providence VAMC, the Brockton VAH and the Hyannis OPC any outstanding, pertinent records of evaluation and/or treatment of the Veteran since April 4, 2011, and any available VA treatment records from the date of the Veteran's service discharge to June 2009.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable the RO to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records, and/or any statements or documents to support his claims, including those from the Beth Israel Deaconess Medical Center since October 2011, the Children's Hospital Boston since October 2011, Dr. Kevin Murphy, since January 2011, complete records from Southcoast Hospitals Group (Tobey Campus) since January 2009, and all records from Dr. Lyle J. Micheli.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA orthopedic examination, by an appropriate physician, at a VA medical facility. 

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail. 

Thoracolumbar spine - The examiner is to identify all current disabilities of the thoracolumbar spine.  Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, on the following questions:

      a) whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to service, to include whether the deformity at T8, scoliosis or any other thoracolumbar spine disability results from the documented June 1990 injury;

      b) whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is caused by service-connected bilateral knee disability, including an altered gait; OR
      
      c) whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability has been aggravated beyond the normal progress of the disorder by service-connected knee disability, including an altered gait?

In rendering this opinion, the examiner should consider the following evidence:
* the Veteran's report of low back strain in March 1989;
* the Veteran's history of being struck by side armor from a Bradley vehicle in June 1990;
* the Veteran's report of recurrent back pain "not for 2 years" on his August 1993 separation examination;
* the Veteran's allegation of a back condition in a March 1994 VA Form 21-526;
* a July 1994 VA examination report noting normal clinical findings for the back with an x-ray examination report interpreted as showing a very mild-shaped scoliosis as a result of reduced height of the left side of T6 and the right side of T9 vertebral bodies;
* an August 1999 private medical opinion noting that the Veteran may have incurred a left knee disability due to favoring his service-connected right knee; 
* a September 2000 VA examiner statement that the Veteran's service-connected right knee disability may have been an aggravating factor to his left knee disability;
* a January 2009 x-ray examination report interpreted as showing no acute osseus abnormality of the lumbar spine, and an age-indeterminate small fracture deformity of the T8 vertebral body in the context of a recent falling injury;
* the results from a February 2009 MRI examination interpreted as showing multi-level intervertebral disc changes of the thoracic spine with mild chronic anterior wedging of the T8 vertebral body;
* a June 2009 VA clinic record reflecting the Veteran's report of not being actively bothered by his back until an aggravating fall in February 2009;
* a June 2009 VA clinic record reflecting the Veteran's report of injury when he slipped on icy stairs;
* the Veteran's description of injury received in August 2009;
* the Veteran's December 2009 allegation (VA Form 21-4138) that his falling injury in 2009 was due to an episode of right knee locking; and
* the allegations by the Veteran and his spouse that a gait imbalance due to his service-connected knees has caused curvature of his spine and degenerative changes greater than expected for his age.

Cervical spine - The examiner is to identify all current disabilities of the cervical spine.  Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, on the following questions:

      a) whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to service, to include as a residual of the documented June 1990 injury;

      b) whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is caused by service-connected bilateral knee disability, including an altered gait; OR
      
      c) whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability has been aggravated beyond the normal progress of the disorder by service-connected knee disability, including an altered gait?

In rendering this opinion, the examiner should consider the following evidence:
* the Veteran's history of being struck by side armor from a Bradley vehicle in June 1990;
* a July 1994 VA examination x-ray examination report interpreted as showing a very mild-shaped scoliosis as a result of reduced height of the left side of T6 and the right side of T9 vertebral bodies;
* an August 1999 private medical opinion noting that the Veteran may have incurred a left knee disability due to favoring his service-connected right knee;
* a September 2000 VA examiner statement that the Veteran's service-connected right knee disability may have been an aggravating factor to his left knee disability;
* a January 2009 x-ray examination report interpreted as showing no significant abnormalities of the cervical spine, and an age-indeterminate small fracture deformity of the T8 vertebral body;
* the results from a February 2009 MRI examination interpreted as showing multi-level intervertebral disc changes of the thoracic spine with mild chronic anterior wedging of the T8 vertebral body;
* a June 2009 VA clinic record reflecting the Veteran's report of injury when he slipped on icy stairs;
* the Veteran's description of injury received in August 2009;
* the Veteran's December 2009 allegation (VA Form 21-4138) that his falling injury in 2009 was due to an episode of right knee locking;
* the results from a January 2010 MRI examination of the cervical spine interpreted as showing degenerative joint disease; and
* the allegations by the Veteran and his spouse that a gait imbalance due to his service-connected knees has caused curvature of his spine and degenerative changes greater than expected for his age.

Right and left knee disabilities - After physically evaluating the Veteran, the medical examiner should address the following questions, to the best of his/her medical knowledge:

      a) provide the Veteran's range of motion findings in extension and flexion of the right and left knee;
      
      b) evaluate whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the right and/or left knee joint?  If feasible the examiner should portray any additional functional limitation of the right and/or left knee due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that fact should be noted in the file; and

    c) evaluate whether the Veteran has any recurrent instability or lateral subluxation of the right and/or left knee?  If so, the examiner should describe whether such instability or subluxation slight, moderate, or severe in degree.

The physician should set forth all examination findings, along with a complete, clearly stated rationale for the conclusions reached, in a printed (typewritten) report.

5.  Arrange for the Veteran to undergo a VA examination, by an appropriate physician, at a VA medical facility due evaluate the nature and etiology of any current gastrointestinal disorder(s). 

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail. 

The examiner is to identify all current gastrointestinal disabilities.  Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, on the following questions:

      a) whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to service, to include consideration of the Veteran's report of indigestion and heartburn at service separation and within one year of discharge as well as his use of NSAID medications in service;
      
      b) whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is caused by NSAID medications prescribed for service-connected disability; OR
      
      c) whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability has been aggravated beyond the normal progress of the disorder by NSAID medications prescribed for service-connected disability?

In rendering this opinion, the examiner should consider the following evidence:
* the Veteran's history of treatment with NSAIDs in service;
* the Veteran's report of indigestion and heartburn on his August 1993 separation examination and the results from a September 1993 Upper GI series;
* the Veteran's allegation of a stomach condition in a March 1994 VA Form 21-526;
* a July 1994 VA examination report reflecting the Veteran's complaint of indigestion treated with baking soda;
* a June 2009 VA clinic record noting gastrointestinal symptoms in the context of chronic NSAID use; and
* an October 2009 private clinic record noting that the Veteran could tolerate NSAIDs from a gastrointestinal standpoint so long as he took a PPI twice per day.

The physician should set forth all examination findings, along with a complete, clearly stated rationale for the conclusions reached, in a printed (typewritten) report.

6.  Arrange for the Veteran to undergo a VA examination, by an audiologist or appropriate physician, at a VA medical facility due evaluate the nature and etiology of his claimed hearing loss and tinnitus. 

The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the f examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting individual prior to the completion of his or her report) and all clinical findings should be reported in detail. 

The examiner is to determine whether the Veteran manifests right and/or left hearing loss per VA standards, as well as whether the Veteran manifests a tinnitus disability.

      a) if the Veteran manifests a hearing loss disability per VA standards, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such hearing loss had its onset in or is otherwise medically-related to service, to include the Veteran's hazardous military noise exposure; and
      
      b) if the Veteran manifests tinnitus disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability had its onset in or is otherwise medically-related to service.

In rendering this opinion, the examiner should consider the following evidence:
* the in-service audiometric results in May 1988, June 1990 and August 1993;
* the June 1990 reference audiogram noting that the Veteran was routinely exposed to hazardous noise; and
* a discussion of the significance, if any, of any puretone threshold shifts during service and whether there is evidence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz which may be indicative of noise-induced hearing loss.  See VBA Training Letter 10-02 (March 18, 2010).

The examiner should set forth all examination findings and testing results, along with a complete, clearly stated rationale for the conclusions reached, in a printed (typewritten) report.

7.  Arrange for the Veteran to undergo a VA examination, by an appropriate physician, at a VA medical facility to evaluate the current severity of his service-connected dermatophytosis disability. 

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail. 

In evaluating the nature and severity of the Veteran's dermatophytosis disability, the examiner must evaluate all body parts affected by dermatophytosis.  The examiner must also identify all permanent scarring due to dermatophytosis, if any.

In arriving at findings of percentage of body part affected, the examiner must take into account the frequency and duration of exacerbations and remissions and the historical record which shows the following:
* a July 1994 VA examination report showing involvement of the lower abdomen, bilateral groin region and buttocks;
* a November 1995 VA examination report showing involvement of the waist, bilateral groin region, buttocks and feet;
* the Veteran's February 1996 report of residual scarring on the left side of his stomach/waist area;
* an April 1997 private treatment record reflecting involvement of the left groin;
* a June 1997 private treatment record reflecting involvement of the lower back and left waist area;
* a June 1999 VA examination report showing involvement of the right hip and toenails;
* a September 1999 private treatment record reflecting involvement of the right hip;
* a November 2002 VA examination report showing involvement of the right hip, right thigh, and left thigh with toe nail abnormalities; and
* a November 2009 VA examination report reflecting involvement of the buttocks, thighs, and toenails.

The physician should set forth all examination findings, along with a complete, clearly stated rationale for the conclusions reached, in a printed (typewritten) report.

8.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

9.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

10.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal.

If the Veteran fails, without good cause, to report to any scheduled examination(s), in adjudicating the reopened and increased rating claims, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claims, on the merits, in light of all pertinent evidence and legal authority.  With respect to the bilateral knee disability, give specific consideration to Diagnostic Code 5259.

11.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


